     Case 4:19-cv-00404-ALM Document 1 Filed 06/03/19 Page 1 of 4 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

ANGELIA MARIE RICH                                 §
                                                   §
      Plaintiff,                                   §
                                                   §
v.                                                 §
                                                   §      Civil Action No. 4:19-cv-404
COLUMBIA MEDICAL CENTER OF                         §
PLANO SUBSIDIARY, L.P. d/b/a                       §
MEDICAL CITY PLANO                                 §
                                                   §
      Defendants.                                  §


                                  PLAINTIFF’S COMPLAINT

COMES NOW, Angelia Rich, Plaintiff, (hereinafter referred to as “Rich”) complaining of
Defendant Columbia Medical Center of Plano Subsidiary, L.P. D/B/A Medical City Plano,
(hereinafter referred to as “Defendants”), and would respectfully show unto the Court as
follows:


                                 I. JURISDICTION AND VENUE

          1. Plaintiff invokes this Court’s jurisdiction pursuant to 28 U.S.C §§ 1332.

          2. Venue is proper in the Sherman Division of the State of Texas pursuant to 28 U.S.C.

¶ 1391(c). The Defendants are authorized to do business and regularly conduct business in the

State of Texas. Plaintiff was employed in Collin County, Texas.

                                           II. PARTIES

          3. Plaintiff, Angelia Rich, is a resident of the City of Gunter, the County of Grayson,

and the State of Texas.

          4. Defendant, Columbia Medical Center of Plano Subsidiary, L.P. D/B/A Medical City

Plano, is a Foreign Limited Liability Company authorized to do business in the State of Texas


PLAINTIFF’S COMPLAINT - Page 1
   Case 4:19-cv-00404-ALM Document 1 Filed 06/03/19 Page 2 of 4 PageID #: 2



 and may be served with process by serving its registered agent, to wit: C T Corporation System,

 1999 Bryan Street, Suite 900, Dallas, Texas, 75201-3136.




                                        IV. BACKGROUND

         5. Plaintiff was employed by the Defendant beginning on April 20, 2015. The Defendant

terminated Plaintiff’s employment on March 20, 2019.

         6. The Plaintiff was employed as a pathology secretary/ transcriptionist.

         7. The Defendant operates a hospital in Plano, Collin County Texas.

         8. The Plaintiff reported violations of law involving confidential patient health

information, which violations were committed by Ameripath a pathology contractor and Medical

City Plano. Plaintiff reported the violations to the supervision of both entities.

         9. After the Plaintiff reported the violations, the Defendant falsely accused the Plaintiff

of: “improper protection of confidential health information”. The stated reason for termination is

false.

         10. The Defendant states it offers an alternative dispute program. Plaintiff complied to

the letter with the process. Plaintiff, as the policy states, requested arbitration. The Defendant

ignored the request. After weeks passed and after the Plaintiff requested a response on more

than one occasion, the Defendant finally had a lawyer contact the Plaintiff. Still the arbitration

process has not been initiated by the Defendant. The Defendant was to initiate the process and

refuses to do so.

         11. The Defendant’s conduct violates Texas Health and Safety Code Sec. 161.134 et.

seq., which prohibits retaliation for reporting violations of law. The termination occurred



 PLAINTIFF’S COMPLAINT - Page 2
   Case 4:19-cv-00404-ALM Document 1 Filed 06/03/19 Page 3 of 4 PageID #: 3



within 60 days of the report(s). As such, there is a presumption of improper motivation.



                                       VII.     DAMAGES

      12.   Defendant’s conduct towards Plaintiff caused emotional pain and suffering, mental

 anguish and/or other nonpecuniary losses, for which Plaintiff seeks compensatory damages.

      13.   Plaintiff’s harm was a result of the Defendants’ malice or reckless indifference to

 Plaintiff’s protected rights, thus Plaintiff seeks exemplary damages.

      14.   Plaintiff seeks statutory damages, back pay, front pay and or lost wages and benefits

 in the past and future, all actual monetary losses, liquidated damages, attorney’s fees, expert

 witness fees, costs, interest and such other and further legal and equitable relief to which

 Plaintiff is entitled.

      15.   Plaintiff is entitled to actual damages, including pecuniary damages, mental anguish

 or emotional pain and suffering, inconvenience, and loss of enjoyment of life in the past and in

 the future, exemplary damages and such other and further relief to which Plaintiff is entitled

 because of the actions and or omissions complained of above.



                                               VIII.

        All conditions precedent to the filing of this action have been fulfilled.



                                     PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Defendant be cited to appear herein, and, on hearing hereof, the Court grant the following:

        1. Lost earnings and employee benefits in the past and future;
        2. Compensatory damages in the past (which may include mental anguish and other

PLAINTIFF’S COMPLAINT - Page 3
  Case 4:19-cv-00404-ALM Document 1 Filed 06/03/19 Page 4 of 4 PageID #: 4



            nonpecuniary losses);
       3.   Liquidated/exemplary damages;
       4.   Reinstatement to Plaintiff’s former position of employment;
       5.   Reasonable and necessary attorney’s fees;
       6.   Costs and prejudgment interest; and
       5.   Such other and further relief, both legal and equitable, to which Plaintiff may be
            justly entitled.


                                           Respectfully submitted,

                                           LAW OFFICES OF JOHN E. WALL, JR.
                                           5728 Prospect Avenue, Suite 2001
                                           Dallas, Texas 75206-7284
                                           (214) 887-0100 (telephone)
                                           (214) 887-0173 (telecopier)

                                           /s/ John E. Wall, Jr.
                                           John E. Wall, Jr.
                                           State Bar No. 20756750
                                           Email: jwall@jwall-law.com

                                           Attorney for Plaintiff


                                         JURY REQUEST

       Plaintiff respectfully requests a jury trial.




PLAINTIFF’S COMPLAINT - Page 4
